Per Curiam.
Following a lengthy hearing, the plaintiff, who was a civilian employee in the New Haven police department, was found by the defendant board guilty beyond a reasonable doubt of a violation of § 53a-119 of the General Statutes (shoplifting) and § 53a-125 (larceny) and also guilty of a violation of department rule 15, § 1, subsection 27, which states that “[n]o member of the Department shall be a principal of, or a party to, any criminal offense.” The plaintiff’s admission and his signed confession amply justified the board’s conclusion of guilt. He was dismissed from his employment in the department and appealed to the Court of Common Pleas claiming eighteén errors in the *572board’s conduct of the hearing. The Court of Common Pleas dismissed the appeal, filing a lengthy memorandum of decision discussing each of the plaintiff’s contentions. Prom that judgment the plaintiff brought the present appeal, assigning forty errors on the part of the trial court.
We have carefully examined the record of the board’s hearing and the proceedings in the trial court. The conduct of the plaintiff’s counsel before the board can best be described as not professional. While in our decisions on most appeals we attempt to discuss in some detail the merits of the appellant’s claims and assignments of error, in this case their sheer number and total lack of merit coupled with the contents of the trial court’s carefully analyzed and reasoned opinion prompt a deviation from that practice.
There is no error.